DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 12 is/are rejected under 35 U.S.C. 102(a)(1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gompertz (US 6783209 B2).
Regarding claims 1 and 12:
	Gompertz discloses a liquid ejecting apparatus comprising:
	a plurality of ejection heads (printheads 160-175 and 260-275), each including a nozzle array in which a plurality of nozzles, each configured to eject a droplet, are arranged in an array (col. 4, lines 41-48 & Fig. 3); and
	an ejection receiver (at least the spittoons 455 of service stations 135, 380) configured to receive the droplet from the plurality of ejection heads (col. 5, lines 36-40 & Fig. 2),

	at a predetermined timing, at least one ejection head (of second carriage 350) among the plurality of ejection heads moves to a position facing the ejection target medium and ejects the droplet toward the ejection target medium (col. 9, lines 38-40 & Fig. 3), and, simultaneously, a remaining ejection head (of first carriage 130) among the plurality of ejection heads other than the at least one ejection head moves to be withdrawn from the position facing the ejection target medium and ejects the droplet toward the ejection receiver (col. 9, lines 23-37 & Fig. 3).
	In an alternative viewpoint, Gompertz does not expressly disclose that each of the ejection heads includes a nozzle array that is arranged in the conveying direction. 
	However, Examiner takes Official Notice that scanning printheads commonly include nozzle arrays arranged in the conveying direction, to provide image formation over a plurality of scanning operations.
	Therefore, it would have been at least obvious to a person of ordinary skill in the art to produce the apparatus disclosed by Gompertz with ejection heads having nozzle arrays arranged in the conveying direction.
	Examiner recognizes the functional limitations that depict the withdrawal of at least one ejection head at a predetermined timing, but reminds Applicant that an "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114.  In the absence of a controller and/or recitation of means plus function, then, these functional limitations only serve to define an apparatus that capable of performing the recited limitations – not an apparatus that does perform the recited limitations.
Regarding claim 5:
	Gompertz discloses all the limitations of claim 1, and also that, during a period in which one ejection head among the plurality of ejection heads is continuously performing an ejection operation of ejecting the droplet to the ejection target medium to color the ejection target medium, another ejection head among the plurality of ejection heads performs an idle ejection operation including ejection of the droplet to the ejection receiver (col. 9, lines 23-52 & Fig. 3).

Claims 2-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gompertz (US 6783209 B2) in view of Vega et al. (US 2003/0038856 A1).
Regarding claim 2:
	Gompertz discloses all the limitations of claim 1, and also that the apparatus includes a conveying mechanism configured to convey the ejection target medium in parallel with the arrangement direction of the nozzle array of each of the plurality of ejection heads (inherent to col. 4, lines 50-52 & Fig. 1).
	Gompertz does not expressly disclose an idle ejection execution possibility determiner.
However, Vega et al. disclose a liquid ejecting apparatus that is able to determine nominal times for executing servicing operations (paragraph 12) by including an idle ejection execution possibility determiner (of controller 210) configured to determine whether execution of an idle ejection operation is possible (at least Fig. 3B), the idle ejection execution possibility determiner including:
	a counter (of step 322) configured to calculate a time during which all of the plurality of nozzles in the nozzle array in each of the plurality of ejection heads do not perform ejection of the droplet based on coloring data (paragraph 42 & Fig. 3B); and

	wherein, upon determining that the time during which all of the plurality of nozzles do not perform ejection is longer than or equal to the threshold time as a result of being compared by the comparer (step 326: paragraph 42 & Fig. 3B), the nozzle array in a corresponding ejection head that is executing a coloring operation by ejecting the droplet toward an ejection target medium, is caused to perform idle ejection operation (step 328: paragraph 42 & Fig. 3B).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize an execution possibility determiner, such as that taught by Vega et al., into Gompertz et al.’s apparatus.
Regarding claim 3:
	Gompertz et al.’s modified apparatus comprises all the limitations of claim 2, and Gompertz et al. also disclose that the apparatus comprises:
	a head mover (carriages 130/350) configured to move each of the plurality of ejection heads in an orthogonal direction that is orthogonal to the conveying direction of the ejection target medium (col. 4, lines 41-44 & Fig. 3),
	wherein the idle ejection operation includes:
a withdrawal operation of moving the nozzle array of the corresponding ejection head that is executing the coloring operation to withdraw from the position facing the ejection target medium (col. 9, lines 28-37 & Fig. 3),
an idle droplet ejecting operation of ejecting, to the ejection receiver, an idle droplet from the nozzle array of the corresponding ejection head that has been moved (col. 5, lines 39-40 & col. 9, lines 30-36), and

Vega et al. also disclose that the threshold time is set to be a time required for performing the idle ejection operation (steps 326-330 & Fig. 3B).
Therefore, it would have been obvious that the threshold time is set to be a time required for performing each of the idle ejection operation steps.
Regarding claim 6:
	Gompertz discloses all the limitations of claim 1, but does not expressly disclose an idle ejection necessity determiner.
	However, Vega et al. disclose a liquid ejecting apparatus that is able to determine nominal times for executing servicing operations (paragraph 12) by including an idle ejection necessity determiner (of controller 210) configured to determine whether execution of an idle ejection operation including ejection of droplets to an ejection receiver is necessary for each of the plurality of nozzles in the nozzle array in each of a plurality of ejection heads (at least Figs. 3B, 4), the idle ejection execution possibility determiner including:
	a counter (of step 322) configured to calculate a time during which all of the plurality of nozzles in the nozzle array in each of the plurality of ejection heads do not perform ejection of the droplet based on coloring data (paragraph 42 & Fig. 3B),
	wherein the counter starts counting a time during which ejection of the droplet is not performed in the coloring data, upon determining that the idle ejection operation is necessary by the idle ejection necessity determiner (paragraph 42).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize an idle ejection necessity determiner, such as that taught by Vega et al., into Gompertz et al.’s apparatus.
Regarding claim 7:
	Gompertz’s modified apparatus comprises all the limitations of claim 6, and Vega et al. also disclose that the idle ejection necessity determiner counts a period during which ejection of the droplet is not performed by each of the plurality of nozzles in the nozzle array based on the coloring data (paragraphs 37-39 & Fig. 4), and determines that the idle ejection operation is necessary for the nozzle array including one or more nozzles for which the period during which ejection of the droplet is not performed is a predetermined time or more that is longer than a threshold time (decap time DT) that is a time required for performing the idle ejection operation including ejection of the droplet to the ejection receiver (paragraph 42 & Fig. 3B).
Regarding claim 8:
	Gompertz’s modified apparatus comprises all the limitations of claim 6, and Vega et al. also disclose that the idle ejection necessity determiner counts an elapsed time from an instruction to start coloring ejection operation by ejecting the droplet to the ejection target medium or from a previous idle ejection operation (paragraphs 41-42), and determines that the idle ejection operation is necessary for the nozzle array continuing the coloring ejection operation, upon determining that the elapsed time is a predetermined time or more that is longer than a threshold time (DT) that is a time required for performing the idle ejection operation including ejection of the droplet to the ejection receiver (YES at step 322: paragraph 42 & Fig. 3B).
Regarding claim 9:
	Gompertz’s modified apparatus comprises all the limitations of claim 7, and Vega et al. also disclose that the predetermined time is variable according to at least one of factors including a type of the droplet, a temperature, and an operation mode (paragraph 41).
Regarding claim 10:
	Gompertz discloses all the limitations of claim 1, but does not expressly disclose a counter.
However, Vega et al. disclose a liquid ejecting apparatus comprising a counter (of controller 210) configured to calculate a time during which all of the plurality of nozzles in a nozzle array in an ejection head do not perform ejection of a droplet based on coloring data (paragraph 42).
	Neither Gompertz et al. nor Vega et al. expressly disclose that the counter is an FPGA.
	However, Examiner takes Official Notice that controls are commonly implemented using an FPGA so as to reduce development cost and time relative to ASIC controls.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize an FPGA to perform Vega et al.’s desired counting.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gompertz as modified by Vega et al. (US 2003/0038856 A1), as applied to claim 2 above, and further in view of Ito et al. (US 2011/0109692 A1).
Regarding claim 4:
	Gompertz et al.’s modified apparatus comprises all the limitations of claim 2, and Vega et al. also disclose that the threshold time is set to be a time required for performing the idle ejection operation (steps 326-330 & Fig. 3B).
	Gompertz et al.’s modified apparatus does not expressly disclose an arrangement that utilizes an electric field.
	However, Ito et al. disclose a liquid ejecting apparatus comprising that is able to avoid scattering of ink mist (paragraphs 4-11) by including a first electrode (charging portion 821, 823) provided on a nozzle surface (on nozzle plate 81) of an ejection head (paragraph 61 & Figs. 5-6), the first electrode extending in a same direction as the arrangement direction of a nozzle array (of nozzle area 84: Figs. 5-6) and being disposed adjacent to the nozzle array in a direction orthogonal to the arrangement direction (Figs. 5-6); and

	wherein the apparatus is capable of performing an idle ejection operation that includes:
	an electric field generating operation of generating the electric field between the first electrode and the second electrode (Figs. 8-9),
	an idle droplet deflecting operation of ejecting an idle droplet from the nozzle array of the corresponding ejection head by deflecting the idle droplet while the idle droplet is flying so that the idle droplet lands on the ejection receiver, in a state in which the electric field is generated (Figs. 8-9), and
	an electric field stopping operation of stopping the generating of the electric field (Fig. 15).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the electrode configurations into Gompertz et al.’s apparatus, as suggested by Ito et al., so as to prevent ink mist scattering.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gompertz (US 6783209 B2) in view of Ishihara et al. (US 2020/0171842 A1).
Regarding claim 11:
	Gompertz discloses all the limitations of claim 1, and also that the ejection target medium may be fabric (col. 4, lines 50-60).
	Gompertz does not expressly disclose that the liquid ejecting apparatus is comprised in an embroidery system having an embroidery apparatus.
However, Ishihara et al. teach that a liquid ejecting apparatus may be combined with an embroidery apparatus for the purpose of decorating an object (paragraph 107).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to combine Gompertz’s liquid ejecting apparatus with an embroidery apparatus to provide an embroidery system.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER

Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853